Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 9/13/2021.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
First, the examiner does not find the applicant’s affidavit under 37 CFR 1.132 sufficient to disqualify the paper “A Scattering Technique for Protecting Cryptographic Keys in the Cloud” (hereinafter referred to as “Mohamed”) as prior art.
MPEP section 2155.01 states:
AIA  35 U.S.C. 102(b)(1)(A)  provides that a grace period disclosure shall not be prior art to a claimed invention under AIA  35 U.S.C. 102(a)(1)  if the disclosure was made by the inventor or a joint inventor. An applicant may show that a disclosure was made by the inventor or a joint inventor by way of an affidavit or declaration under 37 CFR 1.130(a)  (an affidavit or declaration of attribution). See In re Katz, 687 F.2d 450, 455, 215 USPQ 14, 18 (CCPA 1982) and MPEP § 718. Where the authorship of the prior art disclosure includes the inventor or a joint inventor named in the application, an "unequivocal" statement from the inventor or a joint inventor that the inventor or joint inventor (or some specific combination of named inventors) invented the subject matter of the disclosure, accompanied by a reasonable explanation of the presence of additional authors, may be acceptable in the absence of evidence to the contrary. See In re DeBaun, 687 F.2d 459, 463, 214 USPQ 933, 936 (CCPA 1982). However, an affidavit or declaration under 37 CFR 1.132  that is only a naked assertion of inventorship and that fails to provide any context, explanation or evidence to support that assertion is insufficient to show that the relied-upon subject matter was the inventor’s own work. See EmeraChem Holdings, LLC v. Volkswagen Grp. of Am., Inc., 859 F.3d 1341, 123 USPQ2d 1146 (Fed. Cir. 2017) (finding that a declaration submitted by inventor Campbell insufficient to establish that he and Guth (now deceased) were inventors of the subject matter disclosed in a patent naming Campbell, Guth, Danziger, and Padron because "[n]othing in the declaration itself, or in addition to the declaration, provides any context, explanation, or evidence to lend credence to the inventor's bare assertion" and more than twenty years had passed since the alleged events occurred. Id. at 1345; 123 USPQ2d at 1149.). See also Ex parte Kroger, 219 USPQ 370 (Bd. App. 1982) (affirming rejection notwithstanding declarations by the alleged actual inventors as to their inventorship in view of a nonapplicant author submitting a letter declaring the nonapplicant author's inventorship). This is similar to the current process for disqualifying a publication as not being by "others" discussed in MPEP § 2132.01, except that AIA  35 U.S.C. 102(b)(1)(A)  requires only that the disclosure be by the inventor or a joint inventor.
In this case, the applicant has provided a 1.132 affidavit instead of a 1.130(a) affidavit, and further has not made an "unequivocal" statement that the inventor invented the subject matter of the disclosure, accompanied by a reasonable explanation of the presence of additional authors.  Instead, the statement made by the applicant leaves question as to what the 
If the applicant wishes to disqualify Mohamed as prior art, the applicant will need to file an affidavit under 1.130(a), making an "unequivocal" statement that the inventor invented the subject matter of the disclosure, accompanied by a reasonable explanation of the presence of additional authors.  This will likely require a detailed explanation of what each author of the paper contributed to the paper.  
While Mohamed is a 102 type reference, and has yet to be disqualified, the examiner is not relying upon Mohamed at this time, as the newly cited paper by AlBelooshi et al. meets the claim language and was published more than a year before the earliest effective filing date.  The examiner may rely, in future office actions, on the Mohamed reference, until it is properly disqualified or no longer reads upon the claim language.
The applicants’ arguments are moot in view of the new grounds of rejection presented below.  This new grounds of rejection was necessitated by the amendments to the claims.

The applicants’ are reminded of their Duty of Disclosure – See MPEP Section 2000 and 37 CFR 1.56.

All claim objections and rejections not set forth have been withdrawn.
Claims 29-46 have been examined.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 29-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AlBelooshi et al. (“Securing Cryptographic keys in the Iaas Cloud Model”).

Regarding claim 29, Albelooshi disclosed a method of securing a key in a cloud using decrypt-scatter and gather-decrypt techniques, the key comprising a plurality of key chunks, the method comprising the steps of: 
creating a Virtual Machine, wherein the Virtual Machine has a Random Access Memory (AlBelooshi Section IV);
generating a plurality of scattered memory addresses in the Random Access Memory of the Virtual Machine (AlBelooshi Section IV);
 storing the plurality of key chunks in the plurality of generated scattered memory addresses, such that each scattered memory address stores a single key chunk among the plurality of key chunks (AlBelooshi Section IV); 

Regarding claim 38, Albelooshi disclosed a method of securing a key in a cloud using decrypt-scatter and gather-decrypt techniques, the key comprising a plurality of key chunks, the method comprising the steps of: 
creating a Virtual Machine, wherein the Virtual Machine has a Random Access Memory (AlBelooshi Section IV);
generating a plurality of scattered memory addresses in the Random Access Memory of the Virtual Machine (AlBelooshi Section IV);
 storing the plurality of key chunks in the plurality of generated scattered memory addresses, such that each scattered memory address stores a single key chunk among the plurality of key chunks (AlBelooshi Section IV); 
and generating a plurality of temporary memory addresses, wherein each temporary memory address stores a temporary value used for calculating a round key, wherein the plurality of key chunks are scattered by rows within the plurality of scattered memory addresses (AlBelooshi Section IV Fig. 2 shows a block of memory with the key chunks scattered through the rows of the block).
Regarding claims 30 and 39, AlBelooshi disclosed that the plurality of temporary memory addresses each storing a temporary value used to calculate the round keys are located at an end of the plurality of scattered memory addresses scattered by columns/rows (AlBelooshi Section IV C – last values).
Regarding claims 31 and 40, AlBelooshi disclosed that the plurality of temporary memory addresses each storing a temporary value used to calculate the round keys are located at a beginning of the plurality of scattered memory addresses scattered by columns/rows (AlBelooshi Section IV B – pointers hold the start of distributed key).
Regarding claims 32 and 41, AlBelooshi disclosed that the round key is calculated only when decrypting data, and the round key calculated is the minimum required to decrypt data (AlBelooshi Section IV).
Regarding claims 33 and 42, AlBelooshi disclosed that the plurality of key chunks are stored in the form of bytes (AlBelooshi Section IV).
Regarding claims 34 and 43, AlBelooshi disclosed that the plurality of scattered memory addresses are randomly generated memory address locations that are spread across rows and columns (AlBelooshi Section IV – Fig. 2 shows a block of memory with the key chunks scattered through the columns and rows of the block).
Regarding claims 35 and 44, AlBelooshi disclosed that the plurality of scattered memory addresses are randomly generated using a Pseudo Random Number Generator (PRNG) (AlBelooshi Section IV – wherein because the random addresses are recreated from the same seed at a later time, they must be pseudorandomly generated and not truly random).
Regarding claims 36 and 45, AlBelooshi disclosed that the method further comprises implementing an Advanced Encryption Standard (AES) encryption algorithm on the plurality of key chunks (AlBelooshi Section IV).
Regarding claims 37 and 46, AlBelooshi disclosed that the calculated round key is XORed with an array of plain text chunks on which the Advanced Encryption Standard (AES) algorithm is implemented (AlBelooshi Section IV).


Conclusion
Claims 29-46 have been rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8,719,590 teaches hiding keys in VM Memory.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491